EXHIBIT 10-G

COLGATE-PALMOLIVE COMPANY DEFERRED COMPENSATION PLAN

Colgate-Palmolive Company (the “Company”) hereby continues the Deferred
Compensation Plan, a non-qualified, unfunded plan (the “Plan”) for the exclusive
benefit of key management and top executive employees of the Company and
designated subsidiaries. This Plan is intended to aid in attracting and
retaining executives for the continued growth and profitability of the Company.

1. Name of Plan. The name of this Plan is the “Deferred Compensation Plan.”

2. Effective Date. The effective date of the Plan is July 15, 1994. The
effective date of this amended and restated Plan is January 1, 2005.

Elections may be made under this Plan for the deferral of base salary, cash
bonus awards to be made under the Company’s Executive Incentive Compensation
Plan (“EICP”), and such other types of compensation (including, but not limited
to, restricted stock awards) as may be designated by the Personnel and
Organization Committee of the Board of Directors of the Company (the “Board”)
(the “Committee”) (such base salary, cash bonus awards and other types of
compensation hereafter collectively referred to as “compensation”).

3. Purpose. The purpose of this Plan is to provide a means by which an Eligible
Employee may, under certain circumstances, elect to defer for a specified number
of years or to termination of employment the receipt of a portion of
compensation which is otherwise payable on account of services performed or
results achieved in a specific calendar period (provided that the requirements
of Sections 7, 8 and 10 hereof are satisfied with respect to each deferral
election).



--------------------------------------------------------------------------------

4. Plan Administration. The Plan shall be administered by the Global
Compensation Department provided, however, that any action that can be taken by
the Global Compensation Department hereunder can also be taken by the Committee,
at its discretion. The Global Compensation Department shall have the
discretionary authority to adopt, alter and repeal such administrative rules,
guidelines and practices governing the Plan as it shall, from time to time, deem
advisable, to interpret the terms and provisions of the Plan and to otherwise
supervise the administration of the Plan, provided that the Global Compensation
Department shall not have the authority to amend the terms and conditions of the
Plan. The Committee shall have the duty and responsibility of designating groups
of Eligible Employees and the Global Compensation Department shall have the duty
and responsibility of identifying individuals eligible to participate based on
the designations determined by the Committee. The Global Compensation Department
shall have the duty and responsibility of maintaining records, making the
requisite calculations and disbursing the payments hereunder. Any action taken
on any matter within the discretion of the Global Compensation Department and/or
the Committee shall be final and binding on all persons and parties concerned,
including the Participants, beneficiaries and the Company.

5. Delegated Responsibilities. The Global Compensation Department shall have the
authority to delegate any of its responsibilities for administration to such
other groups or persons as it deems proper for prudent administration of the
Plan.

6. Participation by Eligible Employees. Any key management or top executive
employee (“Employee”) of the Company or any wholly-owned subsidiary thereof

 

- 2 -



--------------------------------------------------------------------------------

(collectively, the “Company”) who has been identified as eligible to participate
in this Plan by the Global Compensation Department (an “Eligible Employee”), may
elect to become a participant under the Plan (a “Participant”) by filing a
written notice (“Notice”) with the Global Compensation Department, in the form
prescribed by the Global Compensation Department.

7. Deferred Compensation. Any Participant may elect, in accordance with
Section 8 of this Plan, to defer the receipt of a portion of the compensation
otherwise payable to him by the Company. The Participant may designate the
portion to be deferred, which shall not be less than the minimum, nor more than
the maximum, dollar amount or percentage established from time to time by the
Global Compensation Department, prior to the calendar year in which the
Participant performs the services that entitles him to the compensation being
deferred. The Global Compensation Department shall determine any such minimum or
maximum separately with respect to each category of compensation potentially to
be deferred (e.g., base salary, cash bonus award or other types of
compensation).

The Participant may also elect the length of the deferral period, with the
minimum elected deferral period being for five (5) years from the date the
compensation otherwise would have been payable, and the maximum elected deferral
period being to termination of employment, at which time payment will be made or
commence, subject to special rules for “specified employees,” as described in
Section 10. If longer than the minimum required deferral period, the Participant
may also select a deferral period running to a specific time.

 

- 3 -



--------------------------------------------------------------------------------

The Participant may also elect at the time of the deferral election whether the
FICA and Medicare taxes attributable to the EICP bonus (and the income tax
attributable to the portion of such bonus used to satisfy the FICA, Medicare and
associated income tax) should be withheld from the portion of the bonus subject
to the deferral or whether such taxes should be withheld from other amounts
which are currently taxable to the Participant.

Any compensation deferred pursuant to this Section 7 shall be recorded by the
Company, as a bookkeeping entry only, in a Deferral Bookkeeping Account (an
“Account”) maintained in the name of the Participant. With respect to a deferral
of base salary, such amount shall be credited to the Account on each date for
payment of base salary, in accordance with the Company’s normal practices, and
shall be spread equally over the remainder of the calendar year beginning as
soon as is administratively possible following receipt of the Notice of deferral
election. With respect to a deferral of a cash bonus, the Account shall be
credited with the dollar amount of the elected bonus deferral at the time the
deferred amount otherwise would have been paid. The deferral of restricted stock
awards or other types of compensation shall follow a procedure which may be
established at a future date by the Global Compensation Department.

The Company shall furnish each Participant with an annual statement of his
Account. The Company shall also credit interest equivalents on amounts deferred
in an Account from the date the deferred amount is credited to the Account until
final distribution of the Account pursuant to Section 10 of the Plan.

 

- 4 -



--------------------------------------------------------------------------------

8. Election to Defer Receipt of Compensation. The Notice by which a Participant
elects to defer receipt of compensation as provided in this Plan shall be in a
form and manner determined by the Global Compensation Department, and shall be
delivered to the Global Compensation Department prior to the date specified by
the Global Compensation Department, which shall be no later than the December 31
which immediately precedes the calendar year in which the compensation is to be
earned (and with respect to a type of compensation which may be determined on
the basis of a multi-year performance period, prior to the first year of such
period).

Notwithstanding the prior sentence, in the case of a newly eligible employee who
is a new hire and first becomes eligible to participate in the Plan during the
calendar year in which hired, the initial deferral election may be made no later
than thirty (30) days after he first becomes eligible, and shall be effective
only with respect to amounts earned after the date of the deferral election. Any
deferral election made by any Participant shall be irrevocable with respect to
any amount of compensation covered by such election subject to Sections 10(a)
and 16 hereof.

9. Investment of Deferred Amounts. All amounts credited to an Account shall be
credited annually, as of the end of each calendar year, with interest at an
annual rate designated from time to time by the Committee. This crediting rate
initially shall be equal to 120% of the Applicable Federal Rate (the “AFR”) -
either the fixed mid-term or long-term AFR, as appropriate for the Participant’s
selected deferral period. The Committee may, in its sole discretion, modify the
crediting rate(s)prospectively at any time, with respect to either amounts
already credited to an Account or amounts to be

 

- 5 -



--------------------------------------------------------------------------------

credited in the future pursuant to an existing or future election to defer
compensation. Interest shall continue to be credited until the Account has been
fully distributed to a Participant or to his beneficiary or beneficiaries
designated pursuant to Section 10(d) below.

10. Distribution.

(a) At the time of his initial election to defer a portion of compensation for a
particular calendar year, the Participant shall also indicate the form and
length of distribution, selecting from either a lump sum or a series of annual
installments over a period of not more than ten (10) years (commencing or paid
as soon as is administratively possible upon either the completion of the
elected deferral period or the first day of the year following the completion of
such period as elected by the Participant at the time of his initial election to
defer). Subsequent annual installments will be paid on or about January 30th of
each subsequent year. The Participant’s election of a method of distribution
shall be irrevocable once made. However, with respect to amounts deferred prior
to January 1, 2005 for which the Participant had a legally binding right as of
December 31, 2004 to be paid the amount, and such right is both earned and
vested as of such date, and the earnings credited thereon (the “Grandfathered
Benefit”), the Global Compensation Department may, in its discretion, decide at
any time to shorten the period of distribution or, with the consent of a
Participant, decide not less than one (1) year prior to the originally scheduled
commencement of payment(s), to lengthen the period of distribution, to a date
which follows such originally scheduled commencement date by at least one
(1) year, and, if later, up to the maximum period (or to the latest deferral
date)

 

- 6 -



--------------------------------------------------------------------------------

that was initially available to the Participant. For the portion of a
Participant’s Account in excess of the Grandfathered Benefit, the Global
Compensation Department may, in its discretion, decide at any time to permit
Participants to elect to defer or lengthen the period of distribution provided
the following requirements are met:

(i) the election will not take effect until at least twelve months after the
date on which the election is made and will not be recognized with respect to
payments that would otherwise have commenced during such twelve-month period;

(ii) except for payments made pursuant to Sections 10(e) and 16, the first
payment with respect to which such election is made shall be deferred for a
period of not less than five years from the date such payment would otherwise
have been made; and

(iii) any election related to payments that would otherwise have commenced as of
a specified time, as opposed to the termination of a Participant’s employment
with the Company, may not be made less than twelve months prior to the date on
which such payments would otherwise have commenced.

(b) Upon termination of a Participant’s employment with the Company for any
reason other than retirement (including, but not limited to, death, disability,
termination by the Company or resignation), the Participant or his beneficiary
or beneficiaries designated pursuant to paragraph (d) of this Section shall be
paid, as soon as is administratively possible, the Grandfathered Benefit as of
the date of termination of employment (including any remaining amounts not yet
paid out, if the termination of

 

- 7 -



--------------------------------------------------------------------------------

employment occurs while the Participant is receiving installment payments from
his Account), in a lump sum including interest credited through the date of
termination at the crediting rate established for the applicable plan year. Upon
termination of a Participant’s employment with the Company for any reason prior
to attainment of age 55, the portion of the Participant’s Account in excess of
the Grandfathered Benefit shall be paid in accordance with the immediately
preceding sentence. The foregoing notwithstanding, effective for payments made
on or after January 1, 2005, if the Participant is a “specified employee,” as
determined in accordance with procedures adopted by the Company that reflect the
requirements of section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986,
as amended (the “Code”), payment of the portion of the Participant’s Account in
excess of the Grandfathered Benefit which is made on account of the
Participant’s termination of employment shall be deferred until the earlier of
(i) the date that is six months following the Participant’s termination of
employment or (ii) the date of the Participant’s death.

(c) Upon termination of a Participant’s employment with the Company by reason of
his retirement, the Participant will be entitled to his Grandfathered Benefit,
which shall be payable according to the terms of the Participant’s preference
filed with the Global Compensation Department pursuant to the provisions of
paragraph (a) of this Section, except that payment of the Grandfathered Benefit
shall be made or commence as soon as is administratively possible after the
Participant’s retirement or, if the Participant has elected, the first day of
the year immediately following the Participant’s retirement. If the Participant
is receiving installment payments from his Account at the time of his
retirement, payment will continue as scheduled. Upon termination of a
Participant’s

 

- 8 -



--------------------------------------------------------------------------------

employment with the Company after the attainment of age 55 for any reason other
than death, the portion of the Participant’s Account in excess of the
Grandfathered Benefit shall be paid in accordance with the provision of this
paragraph (c) as if the Participant had retired. The foregoing notwithstanding,
effective for payments made on or after January 1, 2005, if the Participant is a
“specified employee,” as determined in accordance with procedures adopted by the
Company that reflect the requirements of Code section 409A(a)(2)(B)(i), payment
of the portion of the Participant’s Account in excess of the Grandfathered
Benefit which is made on account of the Participant’s termination shall be
deferred until the earlier of (i) six months following the Participant’s
termination or (ii) the date of the Participant’s death).

(d) In the event of a “Change of Control,” as such term is defined in the
Colgate-Palmolive Company Executive Severance Plan, as amended from time to
time, payment of the Grandfathered Benefit shall be made 30 days following the
Change of Control if such Participant is then covered under the Executive
Severance Plan pursuant to the Executive Severance Plan. If the Change of
Control satisfies the requirements of Code section 409A(a)(2)(A)(v), payment of
such Participant’s Account in excess of the Grandfathered Benefit shall be made
30 days following the Change of Control.

(e) Upon the death of the Participant prior to the complete distribution of the
entire balance of his Account, the balance of his Account on the date of his
death shall be paid in a lump sum to the beneficiary or beneficiaries designated
by the Participant in writing delivered to the Global Compensation Department.
In the absence of an appropriately filed beneficiary designation, or if the
designated beneficiary or beneficiaries is not living at the time of the
Participant’s death, then the Account balance shall be paid:

 

  1. to the surviving spouse,

 

- 9 -



--------------------------------------------------------------------------------

  2. to the children, if no surviving spouse,

 

  3. to the Participant’s parents, if none of (1) or (2),

 

  4. to the Participant’s siblings, if none of (1), (2) or (3),

 

  5. to the Participant’s estate, if none of (1)-(4).

11. Participant’s Rights Unsecured; Limitation on Assignment. The right of the
Participant or his designated beneficiary to receive a distribution hereunder
shall be an unsecured claim against the general assets of the Company, and
neither the Participant nor his designated beneficiary shall have any rights in
or against the amount credited to his account or any other specific assets of
the Company. The Company shall pay all benefits arising under this Plan and all
costs, charges and expenses relating thereto out of its general assets. All
amounts credited to an Account shall constitute general assets of the Company
and may be disposed of by the Company at any such time and for such purposes as
it may deem appropriate. Except as otherwise required by law, an Account may not
be encumbered or assigned by a Participant or any beneficiary, or subjected to
any charge or legal process. If any attempt is made to do so, or a person
eligible for benefits under this Plan becomes bankrupt, the interest under this
Plan of the person affected may be terminated by the Committee which, in its
sole discretion, may cause the same to be held or applied for the benefits of
one or more of the dependents of such person or make any other disposition of
such benefits that is deemed appropriate and is consistent with section 409A of
the Code.

 

- 10 -



--------------------------------------------------------------------------------

12. Amendments to the Plan. The Board may amend the Plan at any time, without
the consent of the Participants or their beneficiaries, provided, however, that
no amendment shall divest any Participant or beneficiary of the credits to his
Account occurring prior to such amendment, or of any rights to which he would
have been entitled if the Plan had been terminated immediately prior to the
effective date of such amendment.

13. Termination of the Plan. The Board may terminate the Plan at any time. Upon
termination of the Plan, distribution of the credits to a Participant’s Account
shall be made in the manner and at the time prescribed in Section 10 hereof or,
with respect to the Participant’s Grandfathered Benefit, at such other time
determined by the Board; provided that no additional credits shall be made to
the Account of a Participant following termination of the Plan other than
interest thereon credited pursuant to Section 9.

14. Expenses. Costs of administration of the Plan will by paid by the Company
and/or by such of its affiliates with Employees participating in the Plan.

15. Notices. Any notice or election required or permitted to be given hereunder
shall be in writing and shall be deemed to be filed:

(a) on the date it is personally delivered to the Global Compensation
Department, or

(b) three business days after it is sent by registered or certified mail, to the
Vice President, Global Compensation at 300 Park Avenue, New York, NY 10022.

 

- 11 -



--------------------------------------------------------------------------------

16. Hardship Distributions. A Participant may at any time request the Global
Compensation Department to accelerate distribution of all or any part of his
Account in the case of an “unforeseeable emergency.” With respect to the
Grandfathered Benefits, an unforeseeable emergency means an unanticipated
emergency that is caused by an event beyond the control of the Participant or
beneficiary and that would result in severe financial hardship to the individual
if early withdrawal were not permitted. With respect to the portion of a
Participant’s Account in excess of the Grandfathered Benefit, an unforeseeable
emergency means a severe financial hardship to the Participant resulting from an
illness or accident of the Participant, the Participant’s spouse or a dependent
(as defined in Code section 152, without regard to Code sections 152(b)(1),
(b)(2) and (d)(1)(B)) of the Participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. The amounts
distributed with respect to an unforeseeable emergency may not exceed the
amounts necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). The Global Compensation Department may
request that the Participant provide any information it determines appropriate
in connection with such request. The decision of the Global Compensation
Department with respect to the above shall be in its sole discretion, and shall
be final and binding and not subject to review.

 

- 12 -



--------------------------------------------------------------------------------

17. Plan Unfunded. Nothing in this Plan shall be interpreted or construed to
require the Company in any manner to fund any obligation to the Participants or
any beneficiary hereunder. Nothing contained in this Plan nor any action taken
hereunder shall create, or be construed to create, a trust of any kind, or a
fiduciary relationship between the Company and the Participants, beneficiaries,
or any other persons. Notwithstanding the preceding sentence, however, the
Company reserves the right to establish a rabbi trust (i.e., a trust which would
constitute a “grantor trust” resulting in the corpus and income of such trust
being treated as assets and income of the Company) and appropriate related
funding medium (including, but not limited to, a letter of credit) to aid the
Company in meeting its obligations to the Participants under this Plan and to be
assured that such obligations will be met following a change of control of the
Company. Any funds which may be accumulated to meet any obligation under this
Plan shall for all purposes continue to be part of the general assets of the
Company.

18. Non-guarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between the Company and any Participant,
or as a right of any Participant to be continued in employment of the Company,
or as a limitation on the right of the Company to discharge any employee, with
or without cause.

19. Deferral Election Does Not Affect “Recognized Earnings” for Purposes of
Other Company Benefits. “Recognized Earnings” for purposes of all other benefits
offered by the Company (including, but not limited to, the Employees Retirement
Income Plan/PRA, the Savings and Investment Plan, life, disability, accidental
death and dismemberment, supplemental pension and savings benefits) will not be
affected by any deferral election made hereunder.

 

- 13 -



--------------------------------------------------------------------------------

20. Applicable Law. All questions pertaining to the construction, validity and
effect of this Plan shall be determined in accordance with the laws of the State
of New York, to the extent not preempted by Federal law.

21. Conflicts with Other Plans or Documents. From time to time, the Committee or
the Global Compensation Department of the Company may issue guidelines or other
explanatory material concerning the operations of the Plan. To the extent that
any of these supplemental materials concerning the operations of this Plan shall
be inconsistent with the terms of this Plan document, the terms of this Plan
shall prevail.

To the extent that the terms of this Plan may prove to be inconsistent with the
terms of the EICP or any other plan(s) approved by the shareholders of the
Company, the terms of the EICP or such other shareholder-approved plan(s) shall
be controlling.

To the extent that the terms of this Plan may prove to be inconsistent with the
terms of the Executive Severance Plan, the terms of this Plan shall be
controlling.

22. Pronouns. Whenever used in this Plan, the masculine pronoun is to be deemed
to include the feminine. The singular form, whenever used herein, shall mean or
include the plural form where applicable, and vice versa.

23. Representations. The Company does not represent or guarantee that any
particular federal or state income, payroll, personal property or other tax
consequence will result from participation in this Plan. A Participant should
consult with professional tax advisors to determine the tax consequences of his
or her participation.

 

- 14 -



--------------------------------------------------------------------------------

24. Plan to Comply with Code Section 409A. Notwithstanding any provision to the
contrary in this Plan, each provision in this Plan shall be interpreted to
permit the deferral of compensation in accordance with Code section 409A and any
provision that would conflict with such requirements shall not be valid or
enforceable.

 

- 15 -